 1
 2
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                        SOUTHERN DISTRICT OF CALIFORNIA
10
11   LEANNE TAN, an individual, on behalf           Case No.: 3:20-cv-01082-H-DEB
     of herself and all persons similarly
12
     situated,                                      ORDER DENYING MOTION TO
13                                    Plaintiff,    TRIFURCATE DISCOVERY
14   v.                                             [Doc. No. 172.]
15   QUICK BOX, LLC, et al.,
16
                                   Defendants.
17
18            On June 30, 2021, Defendants Konnektive Corporation, Kathryn Martorano,

19   Matthew Martorano, Konnektive LLC, Konnektive Rewards, LLC (collectively, the

20   “Konnektive Defendants”) filed a joint motion to trifurcate discovery into three phases.

21   (Doc. No. 172.) Counsel for the Konnektive Defendants did not obtain a hearing date from

22   the Court prior to filing the motion in violation of Local Rule 7.1. The Court denies the

23   joint motion to trifurcate discovery and admonishes counsel to comply with the Local

24   Rules.

25            IT IS SO ORDERED.

26   DATED: June 30, 2021

27
                                                   MARILYN L. HUFF, District Judge
28                                                 UNITED STATES DISTRICT COURT

                                              1
                                                                             3:20-cv-01082-H-DEB
